Citation Nr: 0609015	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.

2.   Entitlement to a total rating based on individual 
unemployability due to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

A personal hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing.  A transcript 
of the hearing has been associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Review of the claims folder reveals that the veteran's last 
VA disability compensation examination was conducted in May 
2003.  At that time, it was noted that he was ambulating with 
a right left lower extremity limp.  

Following the VA examination, the veteran submitted a medical 
statement from his private physician,  Jose R. Busquets, 
M.D., dated in July 2003, in which Dr. Busquets noted that on 
examination there was marked crepitation and deterioration of 
the knee function with gait disturbance.  Dr. Busquets 
recommended surgery and stated that it would be highly 
unlikely for the veteran to be able to work on his previous 
occupations.

During his personal appearance in May 2005, the veteran 
testified that he has received treatment at VA facilities in 
San Juan and Mayaguez.  However, the records of the veteran's 
VA treatment have not been associated with the claims file.  
Records generated by VA are constructively included within 
the file.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159.  Since the veteran has been receiving 
continuous treatment from the VA over the years, all those 
records must be obtained. 

 Accordingly, the case is REMANDED for the following actions:  

1.   The veteran should be asked to 
provide the names of all private doctors 
and/or facilities where he receives or 
has received treatment for his right knee 
disorder.  Following his response, all 
the treatment records from all the 
facilities and/or doctors identified by 
the veteran should be obtained and 
associated with the claims folder.  The 
RO should specifically request the 
records of any treatment afforded to the 
veteran by Dr. Busquets.

2.   The RO should obtain all the records 
of the treatment that the veteran has 
received at the VA medical facilities in 
San Juan and Mayaguez.  The records 
should be associated with the claims 
folder.  

3.   Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent of his right knee 
disability. The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.  The physician should document 
all restrictions the veteran has 
pertaining to the right knee, including 
any limitation of motion due to pain.  
The physician should also state what 
functional limitation, if any, is 
experienced by the veteran as a result of 
his knee and specifically what impact, if 
any, the disability has on his 
employability.  All opinions expressed 
must be supported by complete rationale.   
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  If the medical opinion 
fails to respond to the questions asked, 
corrective action should be undertaken.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Subsequently, the issues on appeal 
should be readjudicated.  If the benefits 
sought are denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.         

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

